Name: Commission Regulation (EEC) No 2251/90 of 31 July 1990 amending Regulation (EEC) No 1000/90 on promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/60 Official Journal of the European Communities 1 . 8 . 90 COMMISSION REGULATION (EEC) No 2251/90 of 31 July 1990 amending Regulation (EEC) No 1000/90 on promotional and publicity measures in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1 181 /90 (2), and in particular Article 4 thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 1000/90 (3), as amended by Regulation (EEC) No 2221 /90 (4), lays down that the publicity and promotional measures referred to in Article 1 shall be proposed by organizations representing the dairy sector ; Whereas in order to have a broad range of proposals enabling the most appropriate choice to be made regar ­ ding the specific actions foreseen in Article 1 (2), there is good reason to provide that proposals may equally be submitted by enterprises which do not represent the dairy sector ; consequently it is appropriate to postpone the deadline for submitting proposals as well as the other deadlines linked to it ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1000/90 is hereby amended as follows : 1 . In Article 2, the first paragraph is completed by the phrase : » The provisions referred to in the first sub-paragraph under (a) are not applicable to the measures referred to in the second to fourth indents of Article 1 (2).' 2. Article 3 (2) is replaced by the following : 'Proposals must reach the competent authority before 1 June 1990 ; however, the proposals referred to in the second to fourth indents of Article 1 (2) must reach the competent authority before 16 August 1990.' 3 . Article 5 ( 1 ) is completed by the phrase : 'However, for the proposals referred to in the second to fourth indents of Article 1 (2), 1 July 1990 is replaced by 1 September 1990.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26 . 5. 1977, p. 6 . (2) OJ No L 119, 11 . 5. 1990, p. 25. (') OJ No L 101 , 21 . 4. 1990, p. 22. (4) OJ No L 202, 31 . 7. 1990, p. 31 .